SUMMARY ORDER

Petitioner-Appellant Alberto Serna Garcia appeals from an order of the United States District Court for the Southern District of New York denying his motion to vacate, set aside, or correct his sentence pursuant to 28 U.S.C. § 2255. Garcia v. United States, No. 06 Civ. 7821(LBS), 2007 WL 1295726 (S.D.N.Y. April 26, 2007). Garcia contends that he received ineffective assistance of counsel when his attorney failed to fully inform him of the availability of safety valve relief before Garcia pleaded guilty pursuant to an agreement. We assume the parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on appeal.
We have considered all of Garcia’s arguments and conclude that they are without merit. We affirm for substantially the reasons stated by the district court in its thorough and well — reasoned decision.
For the foregoing reasons, the judgment of the district court is hereby AFFIRMED.